NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CAVARUS D. LEWIS, DOC #C00268,   )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D17-3115
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
_________________________________)

Opinion filed February 16, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Frank Quesada, Judge.




PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.